
	
		III
		110th CONGRESS
		2d Session
		S. RES. 448
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2008
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the
		  110th Congress.
	
	
		That the following be the minority
			 membership on the following committee for the remainder of the 110th Congress,
			 or until their successors are appointed:
			Committee on Foreign
			 Relations:Mr. Lugar, Mr. Hagel, Mr. Coleman, Mr. Corker, Mr.
			 Voinovich, Ms. Murkowski, Mr. DeMint, Mr. Isakson, Mr. Vitter, and Mr.
			 Barrasso.
			
